Filed 1/4/22 P. v. Wallace CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


    THE PEOPLE,                                                                                C092426

                    Plaintiff and Respondent,                                      (Super. Ct. No. 95F02739)

           v.

    JILES LEE WALLACE,

                    Defendant and Appellant.



         In 1997, the trial court found defendant Jiles Lee Wallace guilty of first degree
felony murder (Pen. Code, § 187, subd. (a))1 with two special circumstance
enhancements that the murder occurred during an attempted robbery and burglary
(§ 190.2, subd. (a)(17)) for which defendant received a sentence of life without the
possibility of parole. 2 We upheld this judgment in an unpublished decision issued
December 21, 1998. (Wallace, supra, C027310.)



1   Undesignated statutory references are to the Penal Code.
2  Defendant was also convicted of burglary, attempted robbery, and the trial court found
true another sentencing enhancement that defendant had used a firearm in connection

                                                             1
       Because of case developments associated with the sentencing of youthful
offenders, defendant received a new sentencing hearing on January 27, 2016. At the
conclusion of that hearing, the trial court sentenced defendant, in pertinent part, to 25
years to life for the murder.
       Thereafter, on February 13, 2019, defendant petitioned the trial court for
resentencing based upon changes to the felony-murder rule under recently enacted Senate
Bill No. 1437 (Reg. Sess. 2017-2018) (Stats. 2018, ch. 1015, § 4, eff. Jan. 1, 2019)
(Senate Bill 1437). Following the appointment of counsel and briefing, the trial court
denied defendant’s petition in a written order without a hearing. While finding defendant
had made a prima facie showing of eligibility for relief, the court found defendant was a
“major participant” who had “acted with reckless indifference to human life.”
      On appeal, defendant contends the trial court erred in conflating the procedures
associated with section 1170.95, subdivisions (c) and (d), including engaging in
impermissible factfinding. He reasons the trial court correctly determined he had made a
prima facie showing entitling him to relief, but erred in determining he had acted with
“reckless indifference to human life” precluding his eligibility for relief. While it appears
that the trial court may have erred in how it reached its decision denying defendant’s
petition for resentencing, we concur with the People that a review of defendant’s record
of conviction establishes as a matter of law that he is ineligible for resentencing.
Accordingly, we will affirm the trial court’s order.
                                   I. BACKGROUND
A.     The Underlying Conviction
       We take the facts from our 1998 unpublished opinion affirming defendant’s
convictions in Wallace, supra, C027310:



with the crime. (People v. Wallace (Dec. 21, 1998, C027310) [nonpub. opn.] (Wallace).)
However, neither these convictions, nor defendant’s sentence related to them, are relevant
to this appeal.

                                              2
       Around 3:00 a.m. on November 16, 1994, Scott Lewis was awakened by armed
intruders in his apartment and shot to death by one of them. Lewis shared the apartment
with his sister Kowana, her six-month-old child, and her boyfriend Billy Stack (who was
not there at the time).
       Less than a week before the shooting, Larry Freeman had accused Stack of
stealing a stereo out of Freeman’s car. Shortly thereafter Stack was shot in the leg by an
acquaintance of Freeman’s, while Freeman was present.
       Albert Rhine, who earlier entered a negotiated guilty plea to voluntary
manslaughter stemming from Lewis’s death, testified about his involvement in the
incident. Rhine stated that on the evening of the murder, he was with Freeman and Chris
Dupree. Freeman had talked about Stack threatening Freeman’s mother, in retaliation for
being shot in the leg. Rhine, Freeman, and Dupree set out to pick up defendant at his
apartment. On the way to defendant’s apartment, Freeman stated he wanted Stack “taken
care of”; Dupree replied that he would handle it.
       At defendant’s apartment, with Shawn Shorter present, Freeman told defendant
that someone “was messing with his mom” and that he “wanted to go over and do
something about it.” Freeman and defendant went into a bedroom and returned with
three handguns; the guns were inspected by all. Freeman also said that he had a safe
stored at Stack’s apartment, which contained drugs and maybe some money. If the others
backed Freeman up, he said, they could have the contents of the safe.
       Borrowing two cars (so Freeman’s car could not be traced), the five men arrived at
Stack and Lewis’s apartment. Freeman stayed downstairs and instructed the others
(defendant, Dupree, Rhine, and Shorter) to let Dupree handle things. While walking up
to the apartment, defendant stated that if he was going in, he was going to get something
out of it, like a TV or VCR. Defendant, Dupree, and Shorter were each armed with one
of the handguns from defendant’s apartment.



                                             3
       When the four men barged into the apartment, Lewis was on the couch.
Defendant, with a mask over his head and the gun in his hand, told Lewis to get down
and everything would be all right. Defendant and Rhine then went into Kowana’s
bedroom to look for the safe, while Shorter and Dupree, who had been behind defendant
and Rhine, stayed with Lewis with guns drawn. While defendant and Rhine were
“tearing the place up” looking for the safe in another bedroom, they heard three shots.
All the intruders ran from the apartment; Lewis reached for Rhine, but defendant grabbed
Rhine’s shoulder and said let’s go.
       When they reached the cars, Freeman yelled at Dupree for shooting Lewis.
Dupree later explained that was the way people did it in Louisiana.
       An eyewitness saw the two borrowed cars at the scene, saw three black males and
one white male go into Lewis’s apartment complex, heard shots fired, and saw the four
men return to the cars, one of whom was tentatively identified as defendant.
       On January 28, 1997, the court determined defendant was guilty of first degree
murder (§ 187, subd. (a)) and found true the enhancement allegations that defendant had
used a gun (§ 12022.5, subd. (a)) and that the murder was committed while engaged in
burglary and attempted robbery (§ 190.2, subd. (a)(17)). The court also found defendant
guilty of attempted robbery (§§ 664/211) and burglary (§ 459) and found true the
allegations that he had used a gun during the commission of these crimes (§ 12022.5,
subd. (a)). We affirmed this judgment on appeal. (Wallace, supra, C027310.) While
defendant successfully petitioned for a new sentence that included the possibility of
parole, the substance of his underlying convictions and related enhancements did not
change.
B.     The Section 1170.95 Resentencing Proceedings
       On February 13, 2019, defendant filed a section 1170.95 petition for resentencing
based upon changes to the felony-murder rule brought about by Senate Bill 1437 and
requesting the appointment of counsel. This petition averred in pertinent part that

                                             4
defendant had been convicted of first degree murder under a felony-murder theory, but
that he could not now be convicted of murder because of changes to sections 188 and
189. Pertinent to defendant’s issues on appeal, the defendant also averred that he “was
not a major participant in the felony or [that he] did not act with reckless indifference to
human life during the course of the crime or felony.” The court appointed counsel and
briefing ensued. The People’s opposition included in pertinent part that the true finding
on the section 190.2 subdivision (a)(17) enhancements precluded defendant’s ability to
show that he was eligible for relief. In response, defendant argued the court should grant
his petition given his youth at the time of the murder, the older age of his codefendants,
and that other factors concerning his upbringing, etc., supported relief.
       Thereafter, on May 1, 2020, the trial court denied defendant’s petition in a written
order without a hearing. While finding defendant had made a prima facie showing of
eligibility for relief, the court found defendant was a “major participant” who had “acted
with reckless indifference to human life.” Instead of highlighting the true finding on the
enhancement allegations to make this determination, the court relied on information from
defendant’s record of conviction:
       “1. The Defendant proceeded to trial, waiving his right to a jury trial. In
sentencing the Defendant, the sentencing judge stated ‘There was evidence provided that
Mr. Wallace was actively involved in getting the weapon that was used in this and he was
very active in the 211 against the -going into the apartment and trying to find the safe’
(RT 3-5: 26-36:3)[;]
       “2. The four males who entered the apartment did so to ‘teach the male a lesson’
(RT 36:4) as well as to commit a robbery[;]
       “3. The Defendant was one of the first young males to enter the apartment while
wearing a mask, pointed a gun at the victim and told him to get to the ground. (Dec 18,
2014 Probation report P.2)[;]



                                              5
       “4. The Trial Judge made a factual finding the Defendant ‘was not what I would
consider a passive participant [or] had a minor role in this, because of the fact that [he]
was the one that was actively involved in helping get the weapon and the fact that he was
very active in going into the apartment and setting the whole situation up that resulted in
the killing’ (RT []:10-16).”
       The court’s order continued: “Petitioner has requested this Court to take into
consideration his youth and potential duress defense. Having done so, [t]his court still
finds the Petitioner to have been a major participant who acted with reckless indifference
to human life as defined in CALCRIM 703. [¶] It is ordered that Petitioner Jiles Lee
Wallace’s . . . Section 1170.95 Petition for vacating of his first degree murder conviction
in Case No. 95F02739 is Denied.”
       Defendant timely appealed.
                                     II. DISCUSSION
A.     Legal Background
       Senate Bill 1437, which took effect on January 1, 2019, limited accomplice
liability under the felony-murder rule and eliminated the natural and probable
consequences doctrine as it relates to murder, to ensure that a person’s sentence is
commensurate with his or her individual criminal culpability. (People v. Gentile (2020)
10 Cal.5th 830, 842-844.) Relevant to felony murder, Senate Bill 1437 added section
189, subdivision (e) to now provide that “[a] participant in the perpetration or attempted
perpetration of a felony listed in subdivision (a) in which a death occurs is liable for
murder only if one of the following is proven: [¶] (1) The person was the actual killer.
[¶] (2) The person was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was a major participant in
the underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.” (Stats. 2018, ch. 1015, § 3.)

                                               6
       Senate Bill 1437 further added a provision providing a direct avenue for
defendants previously convicted of felony murder to seek relief: section 1170.95.
(People v. Gentile, supra, 10 Cal.5th at pp. 843, 847.) “Under section 1170.95, a
defendant may petition to have his or her conviction vacated when, among other
conditions, the following apply: ‘The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of a trial at which the
petitioner could be convicted for first degree or second degree murder’ (§ 1170.95, subd.
(a)(2)), and ‘[t]he petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January 1, 2019’ (§ 1170.95,
subd. (a)(3)).” (Id. at p. 847.)
       Section 1170.95, subdivisions (b) and (c) create a two-step process for evaluating
a petitioner’s eligibility for relief. (People v. Lewis (2021) 11 Cal.5th 952, 960-962.)
First, the trial court determines whether the petition is facially sufficient under section
1170.95, subdivision (b). (Lewis, supra, at p. 960.) If the petition is facially sufficient,
then, the trial court moves on to subdivision (c), appointing counsel (if requested) and
following the briefing schedule set out in the statute. (Lewis, supra, at p. 966.)
Following the completion of this briefing, the trial court then determines whether the
petitioner has made a prima facie showing he or she is entitled to relief. (Ibid.)
       As the Supreme Court recently explained, “[w]hile the trial court may look at the
record of conviction after the appointment of counsel to determine whether a petitioner
has made a prima facie case for section 1170.95 relief, the prima facie inquiry under
subdivision (c) is limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue an order to show
cause.” ’ [Citations.] ‘[A] court should not reject the petitioner’s factual allegations on
credibility grounds without first conducting an evidentiary hearing.’ [Citations.]

                                              7
‘However, if the record, including the court’s own documents, “contain[s] facts refuting
the allegations made in the petition,” then “the court is justified in making a credibility
determination adverse to the petitioner.” ’ ” (People v. Lewis, supra, 11 Cal.5th at p.
971.)
B.      Application
        Here, the trial court determined defendant had stated a prima facie showing of
eligibility (§ 1170.95, subd. (b)) but went on to find defendant was a “major participant”
who had “acted with reckless indifference to human life.” Defendant argues this was
impermissible factfinding at a section 1170.95, subdivision (c) stage. Whether the trial
court actually engaged in factfinding is ambiguous on this record. The People had argued
defendant was ineligible for relief by virtue of the showing necessary to find the section
190.2, subdivision (a)(17) enhancements true. Nonetheless, while the court’s ruling
referenced the jury instruction on those enhancements, the court did not highlight the true
findings for those enhancements when determining defendant was a major participant
who had acted with reckless indifference to human life. Rather, the court noted various
statements contained within the record that would support such a factual finding.
        We concur with the People that the trial court’s decision must be upheld because a
review of defendant’s record of conviction establishes as a matter of law that defendant is
ineligible for resentencing. (See People v. Smithey (1999) 20 Cal.4th 936, 972 [“ ‘ “ ‘[A]
ruling or decision, itself correct in law, will not be disturbed on appeal merely because
given for a wrong reason. If right upon any theory of the law applicable to the case, it
must be sustained regardless of the considerations which may have moved the trial court
to its conclusion’ ” ’ ”].)
        Following defendant’s court trial, on January 28, 1997, the court found defendant
guilty of first degree murder (§ 187, subd. (a)) and found true the enhancement
allegations that defendant had used a gun (§ 12022.5, subd. (a)) and that the murder was
committed while engaged in burglary and attempted robbery (§ 190.2, subd. (a)(17)). In

                                              8
order to find the section 190.2, subdivision (a)(17) enhancements true, the trial court
necessarily determined that defendant was a major participant and that defendant acted
with reckless indifference to human life. (CALCRIM No. 703.) Thus, these special
circumstance findings render defendant ineligible for relief. (See, e.g., People v. Allison
(2020) 55 Cal.App.5th 449, 457-458 (Allison) [the defendant’s admission of felony-
murder special circumstance rendered him ineligible for relief under § 1170.95]; People
v. Nunez (2020) 57 Cal.App.5th 78, 90-91, review granted Jan. 13, 2021, S265918 [the
defendant’s kidnapping special circumstance rendered him ineligible for relief under §
1170.95 because the jury necessarily found the defendant participated in the kidnapping
with the intent to kill the victim, or that the defendant was a major participant in the
underlying felony].)
       Defendant argues he should be entitled to proceed with his section 1170.95
petition notwithstanding the felony-murder special circumstance because subsequent
developments in the law have placed the continuing validity of those findings into
question for purposes of the section 1170.95 inquiry. The Attorney General disagrees.
       Whether a true felony-murder special circumstance finding under section 190.2,
subdivision (a)(17) should preclude a defendant from making a prima facie showing of
entitlement to relief if that finding predated the Supreme Court’s decisions in People v.
Banks (2015) 61 Cal.4th 788 and People v. Clark (2016) 63 Cal.4th 522 is an issue that
has been the subject of great debate and is presently pending before the California
Supreme Court. (See People v. Strong (Dec. 18, 2020, C091162) [nonpub. opn.], review
granted March 10, 2021, S266606.) Until we receive further guidance from the
California Supreme Court, we find Galvan and Allison more persuasive on this issue than
the cases to the contrary. (Compare People v. Galvan (2020) 52 Cal.App.5th 1134,
review granted Oct. 14, 2020, S264284 (Galvan); Allison, supra, 55 Cal.App.5th 449
[enhancement disqualifying responding to York]; People v. Jones (2020) 56 Cal.App.5th
474, review granted Jan. 27, 2021, S265854 [following Allison]; People v. Nunez, supra,

                                              9
57 Cal.App.5th 78 [following Allison], review granted; People v. Murillo (2020)
54 Cal.App.5th 160, review granted Nov. 18, 2020, S264978; People v. Gomez (2020)
52 Cal.App.5th 1, review granted Oct. 14, 2020, S264033, with People v. Torres (2020)
46 Cal.App.5th 1168, review granted June 24, 2020, S262011; People v. Smith (2020)
49 Cal.App.5th 85 [enhancement not disqualifying], review granted July 22, 2020,
S262835; People v. York (2020) 54 Cal.App.5th 250 [following Torres and criticizing
Galvan], review granted Nov. 18, 2020, S264954.)
       In light of this, we do not accept defendant’s attempts to impugn the preclusive
effect of those findings. As explained in Allison, “Nothing in the language of section
1170.95 suggests it was intended to provide redress for allegedly erroneous prior
factfinding. In particular, subdivision (a)(3) of section 1170.95 says nothing about
erroneous prior findings or the possibility of proving contrary facts if given a second
chance. Rather, it requires that the petitioner could not be convicted of murder because
of the changes to sections 188 and 189, not because a prior fact finder got the facts
wrong. The purpose of section 1170.95 is to give defendants the benefit of amended
sections 188 and 189 with respect to issues not previously determined, not to provide a
do-over on factual disputes that have already been resolved.” (Allison, supra,
55 Cal.App.5th at p. 461.)
       Because the true findings on the section 190.2, subdivision (a)(17) enhancements
preclude defendant from showing that he could not now be convicted of first degree
felony murder following the changes brought about by Senate Bill 1437, the trial court
did not error in determining he was ineligible for relief.
                                   III. DISPOSITION
       The trial court’s order denying defendant’s petition for resentencing under section
1170.95 is affirmed. Should defendant successfully challenge the section 190.2,
subdivision (a)(17) findings via habeas corpus, nothing in this decision precludes
defendant from again seeking relief under section 1170.95.

                                             10
                                /S/

                          RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

KRAUSE, J.




                     11